UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7018



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


JAMES NEAL, III, a/k/a Sonny,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Charles E. Simons, Jr., Senior
District Judge. (CR-94-27, CA-96-1624-0-6)


Submitted:   May 14, 1998                  Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Neal, III, Appellant Pro Se.    Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Neal, Nos. CR-94-27; CA-96-1624-0-6 (D.S.C.
June 12, 1997). We deny Appellant's motion for appointment of coun-

sel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2